a2) United States Patent

ee LLLE STATA TATA

Safa

US009600661B2

(10) Patent No.: US 9,600,661 B2
(45) Date of Patent: Mar. 21, 2017

 

(54) SYSTEM AND METHOD TO SECURE A
COMPUTER SYSTEM BY SELECTIVE
CONTROL OF WRITE ACCESS TO A DATA

(75)
(73)

(*)

(21)
(22)

(65)

(51)

(52)

(58)

(56)

STORAGE MEDIUM

Inventor: John Safa, Nottingham (GB)
Assignee: Drive Sentry Limited, Berkshire (GB)
Notice: Subject to any disclaimer, the term of this

patent is extended or adjusted under 35
U.S.C. 154(b) by 503 days.

Appl. No.: 11/292,910

Filed: Dec. 1, 2005

Prior Publication Data

US 2007/0130433 Al

Int. Cl.

G06F 12/00 (2006.01)
GO6F 21/52 (2013.01)

US. Cl.

CPC voices ceeeeteneeeeseeees
Field of Classification Search
CPC ooececcce ct teeeeeseneeeees
USPC oie ccc ceseeseseeeseeesescnesenseceesensenee
See application file for complete search history.

 

References Cited
U.S. PATENT DOCUMENTS

5,825,877 A 10/1998 Dan et al.
5,974,549 A * 10/1999 Golan
6,308,274 Bl 10/2001 Swift
6,922,781 B1* 7/2005 Shuster
6,941,470 Bl 9/2005 Jooste
6,978,366 B1* 12/2005 Ignatchenko et al. ........ 713/166
7,681,237 B1* 3/2010 Spiegel

(Continued)

GO6F 21/52 (2013.01)

GO6F 12/14; GO6F 21/52

 
  
 

  
 
 

  

FOREIGN PATENT DOCUMENTS

GB 2402515 A * 12/2004
JP 08044630 A 2/1996
(Continued)

OTHER PUBLICATIONS

FileMerlin?. Conversion Library and API for Developers [online].
Advanced. Computer Innovations, Inc., 2004 [retrieved on Jan. 28,
2008]. Retrieved from the Internet: <URL:http://web.archive.org/
web/20040810113019/file-convert.com/fmdvref-htm>.*

(Continued)

Primary Examiner — Larry Mackall
(74) Attorney, Agent, or Firm — Ted Sabety; Sabety
+associates, PLLC

(57) ABSTRACT

The present invention relates to a method and system of
controlling the writing of data to a computer storage medium
such as a hard drive in a computer system in order to prevent
viruses or similar program code from being saved on such
medium. Upon the computer system initiating a request to
write data to the medium, the application embodying the
method and system checks the identity of the running
application requesting to perform the write. The method and
system then checks a rule database to determine if such
requesting application has permission to write to the
medium. The system can also check that the data file type
that the application seeks to write is a permitted type for that
application. In response to the output of the database check,
the requested write is allowed to proceed or is blocked. In
the absence of a rule, the system presents the request to the
computer user. The user can either grant permission or
block, and such response can be included in the rule data-
base. User responses can be collected from many instances
of the invention and the collective response of users pre-
sented to a user.

58 Claims, 3 Drawing Sheets
Lo :
Contirme |

   

 

Load Menger
Program
Block Write
acres
Block Write
} ROOEES
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 2 of 10

US 9,600,661 B2
Page 2

 

(56)

References Cited

U.S. PATENT DOCUMENTS

2001/0011323 Al* 8/2001
2002/0073072 Al 6/2002
2002/0174102 Al* 11/2002
2003/0051169 Al* 3/2003
2003/0061504 Al* 3/2003
2003/0188231 Al* 10/2003
2004/0019807 Al* 1/2004
2004/0168070 Al* 8/2004
2005/0091501 Al* 4/2005
2006/0075492 Al* 4/2006

  
  
  

Ohta et al. wee T1LL/112
Fukumoto

Kyler i ceceeeeees 707/1
Sprigg et alo ww 713/201
Sprigg et al. 713/200
Cronce .... .. 714/52
Freund .. 713/201
SZor we .. 713/188
Osthoff et al. 713/181
Golan et al. wie 726/22

FOREIGN PATENT DOCUMENTS

KR 200144706 A
WO WO 93/09498
WO WO 98/50843
WO WO 03/017682 A2

6/2001
5/1993
11/1998
2/2003

OTHER PUBLICATIONS

Norton Internet Security 2000. Manual [online]. Symantec Corpo-
ration, 1999 [retrieved on Jan. 29, 2008]. Retrieved from the
Internet: <URL:http://webpages.charter.net/cwind/nis.pdf>.*
Dekart. Dekart Private Disk SDK Makes Your Applications Stand
Out from Competitors’ Product with Strong Certified Encryption
and Exclusive Access. [online], [retrieved on Oct. 18, 2012].
Retrieved from the Internet <URL: http://www.dekart.com/nc/
news/news_archive/-848b9 1 {f75/2005/august/>.*

Dekart. Dekart Private Disk 2.06—Protect your data, application by
application!. [online], [retrieved on Oct. 18, 2012]. Retrieved from
the Internet <URL: https://www.dekart.com/en/nc/news/news_ar-
chive/disk_encryption__firewall/2005/november/>.*

Peter Szor, The Art of Computer Virus Research and Defense,
Section 11.12, Addison Wesley Professional, Feb. 3, 2005, New
York, ISBN 0-321-30454-3.

* cited by examiner
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 3 of 10

U.S. Patent

Mar. 21, 2017

12

18

[

Sheet 1 of 3

 

 

[

l

 

 

Application

 

 

Interceptor

 

 

 

 

 

US 9,600,661 B2

 

 

Disk

 

 

 

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

Memory

 

Database
\ =

 

 

 

/

\

22

20

 

 

 

16

Fig. 1
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 4 of 10

U.S. Patent Mar. 21,2017 —- Sheet 2 of 3 US 9,600,661 B2

18

 

 

N“

Interceptor
Manager
|< inates

sam
TAS,

Rules

 

 

 

 

 

 

 

 

 

 

b

20
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 5 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Mar. 21,2017 —- Sheet 3 of 3 US 9,600,661 B2
30
32
Nenad & Stan
Inicreeptor
38 ¢ —
SY File Write No Continue
Detected? checking,
36 You
“Na Iserceptor
checks mies
38 _ -
“NJ Programtisted [4 Load Mannger
in database? Program
Yes
40 _
NY ProgramOKto | No Block Write
write to disk? ” BOCERS
42 jvex |
“A Program OK to No | Block Write
write filetype? [ TOOESS
44 ,
A Alloa program
to write

 

 

 

Fig. 2
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 6 of 10

US 9,600,661 B2

1
SYSTEM AND METHOD TO SECURE A
COMPUTER SYSTEM BY SELECTIVE
CONTROL OF WRITE ACCESS TO A DATA
STORAGE MEDIUM

BACKGROUND AND SUMMARY OF THE
INVENTION

The present invention relates to a method of controlling
the writing of data to a storage medium such as a hard drive
in a computer system by an application running in a memory
of the computer system.

The use of computers for Internet and other communica-
tion purposes, particularly in relation to electronic mail and
the downloading of applications over the Internet has led to
the proliferation of so-called computer viruses. Whilst anti-
virus programs have been developed to combat these, they
can be relatively elaborate and expensive and usually oper-
ate to deal with an offending virus only after the operating
system of the computer has been infected. There are so many
variants of virus programs being released that anti-virus
programs cannot identify new viruses quickly enough.

The present invention seeks to provide an improved
method of preventing the infection of a computer by a virus
program.

According to the present invention there is provided a
method of controlling write access to a storage medium by
monitoring an application; detecting an attempt by the
application to write data to said storage medium; interro-
gating a rules database in response to said detection; and
controlling write access to the storage medium by the
application in dependence on said interrogation.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1 is a process diagram showing the control of a write
instruction of an application in accordance with a preferred
method of the present invention;

FIG. 2 is a process diagram illustrating an action of the
preferred method according to the present invention; and

FIG. 3 is a flow diagram of the preferred method.

DETAILED DESCRIPTION OF THE
PREFERRED EMBODIMENTS

Preferably the interrogation comprises determining the
write access allowed for the application and controlling the
write access in dependence thereon.

Preferably write access is controlled to one of a plurality
of levels, the levels including a first level in which no write
access is allowed, a second level in which full write access
is allowed, and a third level in which write access is only
allowed for at least one specified file extension.

Preferably where write access is controlled to the first
level, the method further includes generating a prompt on a
display requesting response from a user.

Preferably the user can respond to the prompt by choosing
from a number of possible responses, the possible responses
including a first response for allowing write access, a second
response for blocking write access and a third response for
allowing write access to a specific file type only.

Preferably the user can respond further by selecting from
a plurality of further actions, the further actions including,
storing the chosen response in the rules database; and
applying the chosen response only for the current attempt by
the application to write data to said storage medium.

10

15

20

25

30

35

40

45

50

55

60

65

2

Referring firstly to FIG. 1, this shows an application 12
which is running in a memory 14 of a computer system. The
computer system also has a storage medium 16 which here
is in the form of a hard drive or disc.

The typical computer is comprised of a central processing
unit, a main memory, a mass storage device and input and
output connections. The input and output include keyboards,
monitors and network connections. The mass storage device
can be a magnetic disk, optical disk or a large array of
semiconductor devices. The main memory is typically an
array of semiconductor circuits. The central processing unit
is operatively connected to these components so that it can
both control their activities and move data among the
components. The central processing unit can load data off of
the mass storage device and write it into main memory. This
data can either be treated as a program or as data to be
processed. If a program, the central processing unit passes
control to the program data and executes the instructions
encoded in the data. Program data can be an application
servicing the user.

When the computer is first booted up it automatically
loads an application 18 which is here termed as an “inter-
ceptor” program. This runs constantly in the background. As
an alternative to being loaded on boot up of the computer, it
can, of course, be run at the user’s prompt at any time whilst
the computer is operating. In addition, the interceptor pro-
gram can run continuously in the background as a process,
including as part of the computer operating system.

When the application 12 attempts to write data to the disc
16 the interceptor program 18 detects this and interrogates a
rules database 20 to determine the authority of the applica-
tion 12 to write to the hard drive 16. The database 20 is
preferably encrypted and lists applications approved by the
user with their level of write access. Practitioners of ordinary
skill will recognize that the rule database is a set of entries
or references in a data structure where the identity of an
application is paired with one or more permission values,
which encode the write access levels. A rule is therefore one
or more permission values associated with an application. A
rule can also include the signature of the application, which
is used in embodiments where the application code is
checked to be sure it has not been tampered with. A rule that
is transmitted to a computer for updating the database will
preferably include a reference to the application, which may
be the name of the application, and the associated permis-
sion values for the permitted or denied write access levels,
and may include the associated signature. The term data is
used here in its general sense to include any form of data
including programs. Although the invention is described in
the preferred embodiment as applied to a hard disk, practi-
tioners of ordinary skill will recognize that the application
works equally well on any storage medium, including any
mass storage device. The preferred number of possible write
access levels for an application is three, being as follows:—
Level 0—this means that no write access to the hard drive
16 is allowed for the application 12.

Level 1—this means that full write access is allowed.
Level 2—the application is allowed write access to the hard
drive 16 for specified file extensions only, (for example
“doc” file extensions for document files in Microsoft
Office™) file extensions of data that can be written to the
hard drive are also held in the database 20.

Level 4—The application can be granted to have access to
a specific drive or directory. The database can contain
corresponding references between applications and file
types or file extensions that such application may write.
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 7 of 10

US 9,600,661 B2

3

There are a number of rules which can be applied to the
database 20 and these are controlled by a manager program
22 which can sit in the memory 14 alongside the interceptor
program 18 and can also be run on start up of the computer
or at any preferred time during operation of the interceptor
program 18, running continuously in the background,
including as part of the computer operating system.

FIG. 2 illustrates the interface of the manager program 22
with the rules database 20 and the system user.

When the interceptor program 18 detects that the appli-
cation 12 is attempting to write to the hard drive 16 it
initiates the loading and execution of the manager program
22. The latter interrogates the rules database 20 to determine
the access level of the application 12 and controls the
interceptor program 18 to allow or prevent the write action
in dependence on the relevant rule in the rules database 20.
If the application 12 is not listed in the rules database 20 or
the particular write instruction is not allowed, the manager
program 22 can generate a prompt signal to be displayed on
the computer screen, requiring the user to make a decision
on whether or not to allow the write instruction. This prompt
can have a number of responses for the user to choose, such
as “Allow write access”, “Block write access” and “Allow
write access to this file type only”. Having chosen the
response the user can also select one of a number of further
actions as follows.

1 Store the response in the rules database—The response is
stored in the rules database as a further rule to be applied
to that application on all future write actions.

2 Block once the write action—This prevents the requested
write action for this occasion only and further write
attempts by the application again result in a user prompt.

3 Allow once the write action—This allows the requested
write action but any future write requests for the appli-
cation again result in a user prompt.

Thus, for example, if the application 12 is attempting to
write a file to the hard drive 16 with a particular file
extension, the rules database 20 can be updated such that all
future attempts by the application 12 to write files of that
same extension to the hard drive 16 would be automatically
allowed or prevented or result in further user prompts.

The privilege to write to the hard drive is distinct from the
privilege to write to a directory. The former can be inde-
pendent of the latter, that is, an application can have the
privilege to write to the hard drive, independently of what
directory the write is to occur in. As a result, the rules
database comprising privilege levels can contain a privilege
entry associated with an application whose value is inde-
pendent of the directory the application is seeking to write
to.

Practitioners of ordinary skill will recognize that in some
operating systems, including Windows™, file extensions
can be arbitrarily applied to a file while the file contents are
in fact something else. This common trick is used by virus
writers to distribute an executable payload with an extension
other then .exe (in the Windows case). Thus, users can be
tricked into clicking on (in order to view) what appears to be
a non-executable (a jpg extension for a JPEG image, for
example), but the computer, recognizing that internally, the
file is an executable, will pass control to the program and
launch it—thus propagating the virus. Therefore, where
determining the “file extension” is referred to in this disclo-
sure, it also includes detecting the actual type of file by
examination of its contents, especially in the case where
internally such file is an executable. Reference is made to
Windows XP in a Nutshell, Second Edition, © 2005,
O’Reilly Media, U.S.A. Reference is made to Microsoft

5

10

20

25

30

35

40

45

50

55

60

65

4

Windows Internals, 4th Edition: Microsoft Windows Server
2003, Windows XP, and Windows 2000, Mark E. Russ-
inovich, David A. Solomon, Microsoft Press, Hardcover, 4th
edition, Published December 2004, 935 pages, ISBN
0735619174.

The manager program 22 can also be loaded and executed
by the user at start up of the computer or at any time in order
to scan the hard drive 16 for programs to build a full rules
database 20. The manager program 22 can also be prompted
by the user to display a list of programs within the rules
database 20 with the access level of each program, giving
the user the option to delete, add or modify each entry. In
addition, a rules database can be pre-created, or incremen-
tally improved and distributed to the computer electroni-
cally, either embodied on a disk or electronically over a data
network. Rules determined by users can also be uploaded to
a central depository as well. Rule updates can be down-
loaded into the computer. Rules can also be included with
installation files for the particular application that the instal-
lation file is creating. In this case, the installation process has
to be sufficiently certified that program installation does not
corrupt the database by incorporating bogus rules that ser-
vice virus writers. Certification can include digital signing
protocols between the invention and the installing program
and other modes of verifying authenticity, including
remotely accessed keys or trusted third parties accessed over
anetwork. Rules can also be derived by examining operating
system data where such data presents correspondences
between installed program applications and file types and
extensions. In this case, other authentication may be neces-
sary in order to avoid virus writers from inserting bogus file
type associations within the operating system databases.
Practitioners of ordinary skill will recognize that authenti-
cation can include cyclic redundancy checking (CRC) and
other types of numerical algorithms that detect when tam-
pering has occurred.

In FIG. 3 a flow diagram 30 is shown which illustrates the
method followed on initiation 32 of the interceptor program
18. In the preferred embodiment, the interceptor module is
a kernel mode driver which has a higher level of access to
the Windows file system and system resources. Once initi-
ated the interceptor program 18 waits in a monitoring step 34
during which it monitors for any file write operation to the
hard drive 16. In the absence of a file write operation, the
interceptor program. 18 remains in the monitoring step 34
and continues to check for a file write operation.

If a file write operation is detected then write is pended in
a queue and the interceptor program 18 proceeds to com-
plete a series of rule checking steps 36 by calling a kernel
mode rules checker. Initially the rules checker checks if the
application 12 making the write attempt is listed in the rules
database 20. The rules database can be stored on the local
personal computer, client computer or remote server. In the
preferred embodiment, a recent list of rules that have been
interrogated may also be held in a cache in kernel memory
cache which speeds up applications that are frequently
accessing the drive. Ifthe application 12 is not listed then the
interceptor program 18 initiates the manager program 22 to
allow the user to make a decision about the correct way in
which to proceed. Otherwise, if the application 12 is listed
then the interceptor program 18 proceeds to the next rule
checking step.

On finding the application 12 listed in the rules database
20, the interceptor program 18 goes on to check if the write
privileges of the application 12. Initially the hard drive write
privilege of the application 12 is checked. If the application
12 does not have privilege to write to the hard drive then
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 8 of 10

US 9,600,661 B2

5

write access is blocked. Otherwise, the interceptor program
18 checks if the application 12 has write privilege for the
specific file type, directory or filename which the write
attempt has been made to. The manager program can, at this
step, check the data to be written or the file to which such
data is being appended to determine if the contents of the file
are the appropriate file type, that is, to avoid improper
creation of portable executable (PE) or other files whose
contents are intended to be used as computer program code.
PE files are files that are portable across all Microsoft 32-bit
operating systems. The same PE-format file can be executed
on any version of Windows 95, 98, Me, NT, and 2000. This
is supplemental to checking the file extension in order to
avoid the virus propagation technique described above. If
the application 12 does have privilege to write to the specific
detected file type or file extension then the write operation
is allowed. Otherwise write access is blocked. A signature of
the application, which is a number that is calculated to
determine whether a code block has been tampered with, is
also stored in the rules database. Practitioners of ordinary
skill will recognize that CRC, or cyclic redundancy checks
or other types of signature checking, for example, MD5 may
be used. Reference is made to “Applied Cryptography” by
Bruce Schneier, John Wiley & Sons, 1996, ISBN 0-471-
11709-9. Practitioners of ordinary skill will recognize that
these techniques can also be used to authenticate the rule
database that the manager program uses to verify the per-
mission of the application. This allows trusted programs to
be allowed access to the drive if their signature/structure
hasn’t changed, that is, the program has determined that the
there has not been tampering with the application. An
example is that a trusted application could be infected with
a Trojan or virus and still have access to the drive based on
its earlier approval being registered in the database. The
manager program can use a number of criteria for the drive
access of an application. The rules can be based on file name,
directory name, file type, file extension, registry access and
creation of specific file types.

If no rules are found for an application then a prompt
module can ask the user what access level or permission they
wish to allow for the application. This can involve denying
or blocking the application write for that instant or for ever.
The user can also get information from other users responses
to a specific application by data being downloaded from a
central server over a data network, both a proprietary
network as well as the Internet.

The system also allows feedback on the users responses to
write requests to be uploaded and stored on a central server.
This stores if the user allowed or denied the application
write, or what level of permission was applied and if it was
denied, the reason why. The reason the user denied it can be
a number of responses such as ‘virus’, “Trojan’ etc. The
applications name and signature are stored with the reason.

Although the present invention has been described and
illustrated in detail, it is to be clearly understood that the
same is by way of illustration and example only, and is not
to be taken by way of limitation. It is appreciated that
various features of the invention which are, for clarity,
described in the context of separate embodiments may also
be provided in combination in a single embodiment. Con-
versely, various features of the invention which are, for
brevity, described in the context of a single embodiment may
also be provided separately or in any suitable combination.
It is appreciated that the particular embodiment described in
the Appendices is intended only to provide an extremely
detailed disclosure of the present invention and is not
intended to be limiting. It is appreciated that any of the

10

15

20

25

30

35

40

45

50

55

60

65

6

software components of the present invention may, if
desired, be implemented in ROM (read-only memory) form.
The software components may, generally, be implemented in
hardware, if desired, using conventional techniques.

The spirit and scope of the present invention are to be
limited only by the terms of the appended claims.

What is claimed:

1. A method of controlling write access to a mass data
storage device by:

running a first process that operates in conjunction with an

operating system that manages access to a data storage
device, said process operating in kernel mode moni-
toring data storage device accesses; detecting by use of
the process an attempt by an application distinct from
the first process to write data to said data storage
device;

in response to such detection, interrogating a rules data-

base wherein said rules database is comprised of a
plurality of references to a corresponding plurality of
applications, each reference further comprised of at
least one access level associated with the corresponding
application; and

controlling write access to the data storage device by the

application attempting the write in dependence on a
result of said interrogation; wherein said interrogation
result is comprised of the value of the access level
associated with said application.

2. A method as claimed in claim 1 in which the access
level is one of a plurality of levels, the levels including a first
level in which no write access is allowed, a second level in
which full write access is allowed, and a third level in which
write access is only allowed to write data of at least one
specified file type.

3. A method as claimed in claim 2 where in a case where
the access level is controlled to the first level, the method
further includes generating a prompt on a display requesting
response from a user, receiving such response, and updating
the database in dependence on such response.

4. A method as claimed in claim 3 in which the user can
respond to the prompt by choosing from of a number of
possible responses, the possible responses comprised of a
first response for allowing write access, a second response
for blocking write access and a third response for allowing
write access for a specific file type.

5. A method as claimed in claim 4 in which the user can
respond further by selecting from a plurality of further
actions, the further actions comprised of: storing the chosen
response in the rules database.

6. The method according to claim 1 with the additional
steps of determining whether a rule corresponding to said
application is in the database, in response to determining that
no such rule resides in the database, transmitting a query to
a remote server operatively connected to the computer over
a data network and receiving into said computer from the
remote server at least one rule corresponding to said appli-
cation.

7. The method of claim 6

further comprising: determining that the received rule has

not been tampered with.

8. The method of claim 1 where at least one rule is
produced by means of inspection of a database that relates
at least one application to one file type associated with data
said application writes to a mass data storage device.

9. The method of any of claim 1 or 2 through claim 8
where the detecting step further comprises determining a file
type that said data comprises by means of inspection of the
data itself.
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 9 of 10

US 9,600,661 B2

7

10. The method of claim 1 further comprising generating
a prompt on a display requesting a response from a user,
receiving from the user a response and where the user
response is automatically encoded and uploaded over a data
network to a remote stored database.

11. The method of any of claim 1 further comprising:
determining that the database does not contain rules that
have been tampered with.

12. The method of claim 1 further comprising pending the
write request into a queue and processing the contents in the
queue in the order in which permission values are obtained.

13. The method of claim 1 further comprising determining
whether the application code has been tampered with.

14. The method of claim 13 further comprising

blocking write access to the data storage device by the

application if the application has been determined to be
tampered with, where such blocking occurs even if the
rule associated with the application would normally
permit the write access.

15. A computer readable hardware device containing
digital data that, when loaded into a computer and executed
as a program, causes the computer to execute the method of
claim 1.

16. In a computer comprising a mass data storage device
and an application running on said computer in conjunction
with an operating system that manages access to said data
storage device, a method of controlling write access to said
data storage device by said application comprising:

detecting using a process operating in kernel mode moni-

toring file system access an attempt by the application
to write data of a designated file type to said

data storage device;

in response to said attempt, retrieving a permission value

from a database comprised of data elements encoding
at least one permission value associated with the appli-
cation; and

controlling write access to the data storage device by the

application in dependence on said permission value.

17. The method of claim 16 further comprising:

inspecting the data to determine if the data is of a type

consistent with the designated file type; and

further controlling write access to the data storage device

by the application in dependence on the result of the
inspection step.

18. The method of claim 17 with the additional step of
receiving into said computer at least one datum that relates
a name of the application to at least one associated file type
that has a permission value for the application to write said
file type.

19. The method of claim 17 where the permission value
is independent of a directory in the file structure on the data
storage device where the application is attempting to write.

20. The method of claim 17 further comprising prompting
a user to input what permission value should apply to the
attempted write access to the data storage device.

21. The method of claim 17 wherein the permission value
encodes one of a plurality of levels, the levels comprised of
a first level in which no write access is allowed, a second
level in which full write access is allowed, and a third level
in which write access is only allowed for at least one of a
specified file type.

22. The method of claim 17 where the permission values
are stored in a database that pre-exists the installation of an
application on the computer that executes the method.

23. The method of claim 17 where write access is denied
if no permission value corresponding to the application is
found in the database.

20

30

40

45

55

8

24. The method of claim 17 where the controlling step
blocks write access if the data is a portable executable file.

25. The method of claim 17 further comprising the step of
automatically uploading the at least one permission value
from said computer to an additional computer over a data
communications network.

26. The method of claim 17 further comprising the step of:

in response to a determining that there is no locally stored

permission value for the application, downloading from
an additional computer over a data communications
network at least one permission value that is added to
the database.

27. The method of claim 17 further comprising:

receiving a rule from a database stored on a remote server

operatively connected to said computer by means of a
data communication network in response to a query
from said computer automatically generated as a result
of a determination that said computer does not have
such a rule for an application.

28. The method of claim 16 where the permission value
is independent of a directory where the application is
attempting to write.

29. The method of claim 16 further comprising prompting
a user to input what permission value should apply to the
attempted write access.

30. The method of claim 16 in wherein the permission
value encodes one of a plurality of levels, the levels com-
prised of a first level in which no write access is allowed, a
second level in which full write access is allowed, and a third
level in which write access is only allowed to write data of
at least one of a specified file type.

31. The method of claim 16 where the permission values
are stored in a data structure that pre-exists the installation
of the running application on the computer that executes the
method.

32. The method of claim 16 where write access is denied
if no permission value corresponding to the application is
found in the database.

33. The method of claim 16 with the further step of
generating a prompt on a user interface on said computer
requesting response from a user, accepting such response,
and using such response to generate a permission value, and
updating the database so that future attempt by such appli-
cation shall be treated in accordance with the generated
permission value.

34. The method of claim 33 where the user can respond
to the prompt by choosing from a number of possible
responses, the possible responses comprising a first response
for allowing write access, a second response for blocking
write access and a third response for allowing write access
of a specific file type.

35. The method of claim 33 in which the user can respond
further by selecting from a plurality of further actions, the
further actions comprised of: storing the chosen response in
the rules database.

36. The method of claim 16 with the additional step of: in
response to determining that no such permission value
resides in the database, transmitting a request for the per-
mission value to a remote computer operatively connected to
the computer by means of a data network and receiving into
said computer at least one additional permission value and
storing said at least one additional permission value entry
into the database stored on said computer.

37. The method of claim 16 where the controlling step
blocks write access if the data is a portable executable file.

38. The method of claim 16 further comprising the step of
automatically uploading at least one permission value asso-
Case 6:20-cv-00394-ADA Document 1-3 Filed 05/14/20 Page 10 of 10

US 9,600,661 B2

9

ciated with said application from said computer to an
additional computer over a data communications network.

39. The method of claim 16 further comprising the step of

in response to determining that a required permission

value is not present in the database, downloading from
an additional computer over a data communications
network at least one permission value that is added to
the database.

40. The method of claim 16 where the database is stored
on a remote server operatively connected to said computer
by means of a data communication network.

41. A system for controlling write access to a first mass
data storage device by at least one application running on a
first computer system operatively connected to said first data
storage device comprising:

A first rules database stored on the first computer system

comprised of at least

one application identifier and at least one corresponding

permission value; and

An interceptor module operating as a kernel mode process

monitoring file system access on the first computer
system that monitors the at least one application oper-
ating distinct from the interceptor process, where upon
a write access attempt to the first mass data storage
device by the at least one running application, the
interceptor module controlling the write access in
dependency on a permission value corresponding to the
at least one application attempting the write access,
where the permission value is independent of the
destination directory of the attempted write.

42. The system of claim 41 further comprising a manager
module operating on the first computer system that manages
the contents of the first rule database.

43. The system of claim 42 where the manager module
operating on the first computer system is operatively con-
nected over one or more computer networks to a second rule
database stored on a second computer system comprised of
at least one application identifier and at least one corre-
sponding permission value where the manager module is
enabled to automatically update the contents of the second
rule database incrementally by transmitting data over a data
network from the first rule database.

44. The system of claim 43 where the second rule
database stored on a second computer system is operatively
connected over one or more computer networks to a corre-
sponding plurality of manager modules operating on a
plurality of corresponding computer systems.

45. The system of claim 42 further comprising an input
and output interface module that enables a user of the first
computer system to modify the first rule database.

46. The system of claim 43 further comprising an input
and output interface module that enables a user of the first
computer system to modify the second rule database by
inputting a permission value into the first computer and the
first computer automatically transmitting that value to the
second rule database.

47. The system of claim 43 where the second rule
database is further comprised of permission values that,
when operated on by the interceptor module cause the
interceptor to perform at least one of the operations: allow
write access, block write access, allow write access of a
specified file type.

10

15

20

25

30

35

40

45

50

55

60

10

48. The system of claim 43 where the specified file type
is an executable file type and the corresponding permission
value denies access to the data storage device to write an
executable file.

49. The system of claim 43 where the second database is
further comprised of at least one signature value correspond-
ing to the at least one application identifier.

50. The system of claim 43 where the second database is
further comprised of at least one file type value correspond-
ing to the at least one application identifier.

51. The system of claim 41 where the first rule database
is encrypted.

52. The system of claim 41 where the first rule database
is further comprised of permission values that, when oper-
ated on by the interceptor module cause the interceptor to
perform at least one of the operations: allow write access,
block write access, allow write access to a specified file type.

53. The system of claim 52 where the specified file type
is an executable file type and the corresponding permission
value denies write access to the data storage device to store
the executable file type.

54. The system of claim 41 where the first database is
further comprised of at least one signature value correspond-
ing to the at least one application identifier.

55. The system of claim 41 where the first database is
further comprised of at least one file type value correspond-
ing to the at least one application identifier.

56. A system for maintaining from a central server a
plurality of remote rule databases running on a plurality of
corresponding remote computers operatively connected by a
data communication network to the central server, each
remote rule database comprised of at least one permission
value designating permission to write to a mass data storage
device associated with at least one application comprising:

Acentral rule database residing on the central server, said
central rule database comprised of at least one data
element, said element comprised of at least two entries,
the first being an application identifier and the second
at least one permission value associated with said
application designating permission to write to a mass
data storage device;

A module that receives from the plurality of remote
computers requests for permission values correspond-
ing to application identifiers, said request being com-
prised of at least one application identifier, where the
owners of at least two of the plurality of remote
computers are different; and

A module that transmits the requested permission values
retrieved from the central rule database to the request-
ing remote computers in order to cause a process
operating on the requesting remote computer in kernel
mode that monitors file system access to permit or deny
access based on the transmitted permission values.

57. The system of claim 56 where the plurality of remote
rule databases are encrypted.

58. The system of claim 56 where the at least one data
element
is further comprised of at least one signature associated with
the at least one application.

* * * * *
